DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 : On line 13, the phrase “at least one” has been inserted between the
     terms “the” and “vent”.
Claim 4 : On lines 2-3, the phrase “the plug body” has been replaced with the 
     phrase “the elongate body of the plug”.
Claim 13 : On line 6, the second occurrence of the term “the” has been deleted. 
       On line 15, the term “cap” has been deleted.
Claim 16 : On line 3, the phrase “the plug body” has been replaced with the 
       phrase “the elongate body of the plug”.
Claim 19 : On line 2, the term “the” has been replaced with the term “an”.
Claim 21 : On line 2, the phrase “one or more” has been replaced with the 
       phrase “at least two”.
Claim 24 : On line 2, the term “an” has been inserted after the term “or”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Each of independent claims 1 and 13 has been amended to recite that the cap includes an endwall having an upper surface and a lower surface, a sidewall extending from the endwall and comprising an undulating edge defining at least one vent opening, and a plug extending from the endwall, with claim 1 reciting that the sidewall extends away from the upper surface and the plug extends from the lower surface and with claim 13 reciting that the sidewall and the plug both extend from the upper surface. This claimed arrangement overcomes WO 2011/066586 to Hitchcock et al. which was cited in the last Office Action and remains the closest prior art of record; Hitchcock discloses no such endwall because, even if the wall found at the left-most .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783